                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:18-CV-00180-GCM
 EQUAL EMPLOYMENT                                )
 OPPORTUNITY COMMISSION,
                                                 )
                Plaintiffs,                      )
                                                 )
    v.                                           )          ORDER
                                                 )
 JOE'S OLD FASHIONED BAR-B-QUE,                  )
 INC.,
                                                 )
                Defendants.                      )
                                                 )

         THIS MATTER COMES before this Court on Plaintiff’s Motion to Stay. (Doc. No. 6).

IT IS HEREBY ORDERED that due to a lapse in appropriations for the EEOC at midnight on

December 21, 2018, the litigation of this matter shall be STAYED until the EEOC’s funding is

restored and all pending deadlines in this matter will be extended for the same number of days as

the EEOC’s lapse in funding.

SO ORDERED.




                                        Signed: December 28, 2018
